                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:

Louis Martin Mondry,                                  Case No. 10-55238-TJT
                                                      Chapter 7
               Debtor.                                Hon. Thomas J. Tucker
____________________________/

          ORDER AUTHORIZING THIRD INTERIM DISTRIBUTION

         This matter is before the Court on the Trustee’s motion for an interim

distribution (Docket # 249, the “Motion”). Interested parties were served with

notice of the motion, and no objections were timely filed. The Court finds good

cause to enter this Order.

         IT IS ORDERED as follows:

         A.    The Motion is granted.

         B.    The Trustee may distribute $24,000.00 from the estate trust account to

pay allowed unsecured creditors on a pro rata basis.



Signed on August 7, 2020




  10-55238-tjt    Doc 255    Filed 08/07/20   Entered 08/07/20 16:26:52   Page 1 of 1
